COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 TEXAS MUTUAL INSURANCE                           §
 COMPANY,
                                                  §
                                                                   No. 08-18-00147-CV
                               Appellant,         §
                                                                        Appeal from
 v.                                               §
                                                                    143rd District Court
                                                  §
 ANITA DEJAYNES,                                                  of Ward County, Texas
 INDIVIDUALLY AND AS NEXT                         §
 FRIEND OF ALYSSA DEJAYNES,                                      (TC# 15-12-23771-CVW)
 NOAH MATTHEW DEJAYNES,                           §
 AND EMMA MICHELLE
 DEJAYNES, MINOR CHILDREN,                        §

                                Appellee.         §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the trial

court’s judgment awarding attorney’s fees. We therefore reverse that portion of the trial court’s

judgment on attorney’s fees and remand for a new hearing solely on that issue in accordance with

this opinion. Otherwise, the judgment below is affirmed.

       We further order that Appellant recover from Appellee all costs of this appeal, for which

let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF NOVEMBER, 2019.


                              ANN CRAWFORD McCLURE, Chief Justice (Senior Judge)

Before Rodriguez, J., Palafox, J., and McClure, C.J. (Senior Judge)
McClure, C.J. (Senior Judge), sitting by assignment